Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

Substitute Spec Requirements
Note that any time a substitute specification is submitted it must include the following three things:
Marked-up copy of the entire specification, which is a version that shows all changes to the most recent specification of record (here, the one filed DATE) with markings. Additions of text are underlined and deletions of text are shown by strike-through, except double brackets may be used to indicate deletion of [[five]] or [[fewer]] characters;
Clean copy of the entire specification, which is a version that shows all changes to the most recent specification of record without the markings; AND
Signed statement that “the substitute specification includes no new matter.”
Accordingly, the current specification is considered to be the originally filed specification of 4/23/21. 

The specification filed 5/6/21 is not entered as it does not comply with the substitute specification requirements.  The original specification on 4/23/21 is 9 pages while the one on 5/6/21 is 10 pages, it is unclear what changes Applicant has made.  The abstract of 5/6/21 is subject to same issue.

Similarly, the claims filed on 5/6/21 appear to be the same as claims on 4/23/21 however the are not properly marked up showing changes.  Thus they are not entered.  See below (see MPEP 714):  
Example of listing of claims:
Claims 1-5 (canceled)
Claim 6 (withdrawn): A process for molding a bucket.
Claim 7 (previously presented): A bucket with a handle.
Claim 8 (currently amended): A bucket with a blue handle.
Claim 9 (withdrawn): The process for molding a bucket of claim 6 using molten plastic material.
Claim 10 (original): The bucket of claim 8 with a wooden handle.
Claim 11 (canceled)
Claim 12 (previously presented): A bucket having a circumferential upper lip.
Claim 13 (not entered)
Claim 14 (new): A bucket with plastic sides and bottom.


The drawings of 5/6/21 are accepted.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  The US Patents have been cited by the examiner on form PTO-892 and they have been considered.  However, the Chinese Patents have not been considered as they fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Applicant must supply a copy of each Foreign Patent to the office if Applicant wishes to have those references considered.  

Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Claim 5 appears to be missing text.
Claims 8-9 and 11-14 more than one sentence.  Claims 8-14 fail to claim structure and instead are informal in format.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2019/0045902.

Regarding claim 1, Baker teaches a night cap apparel comprising of: i. a first/outermost layer (3); ii. a second/middle layer(2), which is attached to the first/outermost layer(3); iii. a third/inner layer(1), which is further attached to the second/middle layer (2), An elastic band (9), which is attached to the first/outermost layer (3), second/middle layer (2) and third/inner layer (1). [0026-0028]
	Baker fails to teach the band is sewn to the layers, however does teach they are attached together.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to sew layers together, see KSR below, as sewing is a known means with predictable results for attaching elements in the garment industry.
 	The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

Regarding claim 5, Baker teaches a night cap apparel as in claim (1) wherein such elastic band (9) is made of – for the purpose of examination, it is presumed elastic [0028].

Regarding claim 6, Baker teaches a night cap apparel as in claim (1) which is washable, can be air dried or tumbled dried under low temperature.  These are intended use recitations and the cap of Baker may be used in this manner.  This claim fails to disclose a structural feature which prevents Baker from meeting this limitation. 

Regarding claim 7, Baker teaches a night cap apparel as in claim (1) which can keep can keep hair curls or other hairstyles in place while sleeping or working.  These are intended use recitations and the cap of Baker may be used in this manner.  This claim fails to disclose a structural feature which prevents Baker from meeting this limitation. 

Regarding claim 8, Baker teaches a night cap apparel as in claim (1) that can fight against humidity. If there is too much moisture in the air, then your hair will get frizzy. That's why you should place a night cap over your hair.  These are intended use recitations and the cap of Baker may be used in this manner.  This claim fails to disclose a structural feature which prevents Baker from meeting this limitation. 

Regarding claim 9, Baker teaches a night cap apparel as in claim (1) that can give you the best result for your Deep conditioning. To get the most out of your deep conditioner, it's best to leave it in for a little while. You don't want to walk around your bathroom with hair full of conditioner though. Shampoo your hair like always do, rinse it out, apply the leave-in conditioner, and put on a night cap. The night cap traps the conditioner in so it can work its way into your cuticles.  These are intended use recitations and the cap of Baker may be used in this manner.  This claim fails to disclose a structural feature which prevents Baker from meeting this limitation. 

Regarding claim 10, Baker teaches a night cap apparel as in claim (1) that allows you to go on with the rest of your morning routine without worrying about getting conditioner all over the place.  These are intended use recitations and the cap of Baker may be used in this manner.  This claim fails to disclose a structural feature which prevents Baker from meeting this limitation. 

Regarding claim 11, Baker teaches a night cap apparel as in claim (1) that allows you keep your hair in place while you sleep. Do you always wake up with a serious bed head going on? Putting on a night cap before you hit the hay can actually prevent this from happening. It will keep your hair in one place while you sleep no matter how much you move around.  These are intended use recitations and the cap of Baker may be used in this manner.  This claim fails to disclose a structural feature which prevents Baker from meeting this limitation. 

Regarding claim 12, Baker teaches a night cap apparel as in claim (1) that helps Reduce breakage when you wake up with a head full of tangles, it may take a lot of heavy brushing to work them all out. This forceful Brushing will damage and break your hair. This isn't the only part of your morning routine that is bad for your hair follicles. If you have long hair, the best way to keep it out of your face when you're moisturizing or putting on makeup is to throw it up in a bun. If the bun is too tight, then it can cause hair breakage.  These are intended use recitations and the cap of Baker may be used in this manner.  This claim fails to disclose a structural feature which prevents Baker from meeting this limitation. 

Regarding claim 13, Baker teaches a night cap apparel as in claim (1) that Protect your hair treatment. If you get a hair treatment, it will go away if you wet it too often. Hair treatments are way too expensive for you not to get the most out of it. Dying more and more depending on how often you wash it. That means if you want your color to stick around for a while, you should stick to that every 2-3 day rule. The night cap won't only protect your hair color but it will also make it easier to color your hair in the first place. All you've got to do is rub in the color, put on the night cap, and wait.  These are intended use recitations and the cap of Baker may be used in this manner.  This claim fails to disclose a structural feature which prevents Baker from meeting this limitation. 

Regarding claim 14, Baker teaches a night cap apparel as in claim (1) that will stop you from having to ruin a towel, and will also prevent the dye, moisturizer, conditioner and other hair treatment from getting on your clothes, pillows or other objects of contact.  These are intended use recitations and the cap of Baker may be used in this manner.  This claim fails to disclose a structural feature which prevents Baker from meeting this limitation.  Note Baker teaches layer 2 keeps moisture from escaping – to your clothes, pillow, etc [0027].


Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2019/0045902.

Regarding claim 2, Baker teaches a night cap apparel as in claim (1) however fails to teach wherein first/outermost layer (3) is made of mesh polyester blend.
	Hill also teaches a known hair wrap wherein Hill teaches the outer layer imparts a decorative effect [0060].  Hill teaches the use of polyester [0077] and mesh [0064].
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select a mesh polyester blend outer layer, as Hill suggest using decorative outer layers, Applicant has not disclosed any criticality to this particular material.  It would have been an obvious matter of design choice to use mesh polyester blend, since applicant has not disclosed that mesh polyester blend solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the fairly non-specific materials of Hill and Baker which merely indicate the layer shall be decorative [Baker 0028].


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 2019/0045902 as applied to claim 1 above and in further view of Hill US 2002/0104150.

Regarding claim 3, Baker teaches a night cap apparel as in claim (1), however fails to teach wherein second/middle layer (2) is made of rip stop nylon.  Baker does suggest using a non-porous fabric to retain moisture but does not list a specific material [0027].
	Hill also teaches a known hair wrap wherein the nylon is used for the wrap [0077].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use nylon as taught by Hill, as Hill teaches nylon dries easily [0077].  
	Hill fails to explicitly teach the term “rip stop nylon” however, the use of rip stop nylon in clothing is well known.  

Regarding claim 4, Baker teaches a night cap apparel as in claim (1) however fails to teach wherein third/inner layer (1) is made of mesh.
	Hill also teaches a known hair wrap wherein the layer adjacent the scalp/hair is mesh [0064].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use mesh for the inner most layer as taught by Hill as Hill teaches to use mesh “to provide a certain grip on the hair for stabilizing the wrap on the head” and “rather than holding in moisture under plastic or other non-porous materials, moisture is allowed to pass through the small porous holes in the mesh or like material, allowing the scalp to breath and consequently reduces the amount of initial moisture generated by warm temperatures” [0064].  

Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior US Patent References may be accessed using: Patent Public Search | USPTO
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/26/2022